Citation Nr: 1428551	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984, May 1987 to July 1990, and November 1990 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Roanoke, Virginia.

In January of 2012, the Veteran testified before a Veterans Law Judge (VLJ) during a Travel Board hearing at the RO located in Roanoke, Virginia.  A transcript of the proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


A review of the Veteran's claims file reveals that the Veteran testified before a VLJ in January 2012.  However, the VLJ who held the January 2012 hearing is no longer employed by the Board.  The Veteran was therefore afforded the opportunity to testify during an additional Board hearing.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707, 20.717.

The Veteran acknowledged in May 2014 that he did, in fact, desire an additional Board hearing, and he requested to appear before the Board via videoconference to provide testimony concerning the issue remaining on appeal.  It does not appear that the Veteran has withdrawn that request at any time subsequent to this statement.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  See 38 U.S.C.A.       § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Accordingly, this case is remanded to the RO for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO in Roanoke, Virginia.  The Veteran and his current representative (see VA Form 21-22a, November 2011) should be notified of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



